Citation Nr: 0806966	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 14, 2003, for 
the grant of service connection for degenerative joint 
disease of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In a decision dated in September 1994, service connection 
for a left ankle disability was denied.

2.  A September 1994 letter notified the veteran of the RO's 
decision.

3.  The next communication requesting service connection for 
injury to the left ankle was received at the RO on April 14, 
2003.

4.  There was no correspondence or documentation received in 
the interim between the September 1994 final rating decision 
and April 14, 2003, evidencing any intent to pursue VA 
benefits based on a left ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 14, 2003, for a grant of service connection for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2003, after the enactment of the VCAA.

A letter dated in April 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
asked to submit evidence related to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006 and was, 
therefore, informed of the evidence needed to substantiate a 
claim for an earlier effective date.

Although the March 2006 notice was issued after the initial 
adjudication of the veteran's claim, the Board stresses that 
this timing error is non-prejudicial to the veteran because 
he was not deprived of information needed to substantiate his 
claim and, in the end, the weight of the evidence is against 
his claim.  As the benefit sought could not be awarded even 
had there been no timing defect, the veteran is not 
prejudiced by a decision in this case.  Moreover, the claim 
for an earlier effective date involves a matter of law.  
There are no facts to be weighed and, as such, VCAA does not 
apply.  VA General Counsel has held that the notice and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  38 C.F.R. § 3.155(c) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The veteran has not alleged CUE in any previous 
decision.

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 14, 2003, for the grant of service connection for 
degenerative joint disease of the left ankle.

The claims file reflects that the veteran filed his original 
claim for service connection for a left ankle disability in 
September 1987.  In a decision dated January 20, 1988, the RO 
denied the veteran's claim.  The veteran was informed of the 
decision and the right to appeal.  Subsequently, the RO 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim in September 1994.  
The RO properly notified the veteran of that determination by 
letter dated September 16, 1994.  However, the veteran did 
not file a timely Notice of Disagreement with that 
determination.  As he did not appeal, the September 1994 
determination became final.  See 38 C.F.R. § 20.1103.

Following the September 1994 decision, it was not until April 
14, 2003, that the veteran filed a document requesting 
service connection for a left ankle disorder, and the veteran 
has not contended that he initiated a claim during this time 
period.  Documents filed after the final September 1994 
rating decision and before April 14, 2003 do not form the 
basis for an earlier effective date because they address 
issues other than entitlement to service connection for a 
left ankle disorder.  See Vargas-Gonzalez, 15 Vet. App. at 
227; see also 38 C.F.R. § 3.1(p).  The May 2004 rating 
decision granted service connection for degenerative joint 
disease of the left ankle, effective April 14, 2003, and the 
veteran perfected a timely appeal of the effective date for 
the grant of service connection.  The veteran contends that 
service connection should have been effective from January 
1987, the date of discharge from service.

As noted above, in January 1988, the RO denied service 
connection for a left ankle disorder.  The veteran was 
notified of that decision and did not appeal.  Therefore, 
that decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  
Subsequently, the veteran's claim was again denied in 
September 1994 because he did not submit new and material 
evidence.  The RO notified the veteran of the decision that 
same month, and he did not appeal.  Therefore, that decision 
is also final.  Since that decision, and prior to the 
veteran's claim for a left ankle injury in April 2003, there 
is no evidence of a claim, an informal claim, or intent to 
file a claim for a left ankle injury.  Therefore, April 14, 
2003 is the earliest possible effective date.

The Board notes that 38 C.F.R. § 3.157 is not applicable due 
to decisions of the Court.  The regulation contains the 
phrase "or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission."  In this case, the veteran 
was in receipt of compensation for a right knee disability, 
residuals of a right sternoclavicular strain, and residuals 
of a left meniscectomy.  He received VA treatment for his 
left ankle in March 2003 and filed a claim in April 2003 (a 
claim specifying the benefit within one year of the VA 
treatment).  However, decisions of the Court have made it 
clear that 38 C.F.R. § 3.157 is only applicable for 
disabilities for which service connection has already been 
established.  The Board is bound by the decisions of the 
Court and shall not attempt to entertain the meaning of the 
phrase "or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission."

The Board acknowledges the veteran's argument that the 
effective date of service connection for degenerative joint 
disease of the left ankle should be the date following his 
discharge from active service.  He testified before the 
undersigned in January 2008 and indicated that his disability 
began in service and continued since that time.  However, as 
discussed above, the veteran's claims were denied in January 
1988 and September 1994 rating decisions, which became final, 
and the evidence does not reflect any communication from the 
veteran thereafter until April 2003 voicing an indication to 
reopen the previously denied claim for service connection.  
Thus, the date the veteran submitted his request to reopen 
the previously denied claim for service connection for 
degenerative joint disease of the left ankle is the date of 
the current claim, and assignment of an effective date other 
than April 14, 2003 is not warranted.  Flash v. Brown, 8 Vet. 
App. 332 (1995); 38 U.S.C.A. § 5110.  Consequently, 
entitlement to an effective date earlier than April 14, 2003, 
is denied.


ORDER

An effective date prior to April 14, 2003, for the grant of 
service connection for degenerative joint disease of the left 
ankle, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


